DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 12/29/2021, the following has occurred:
Claims 1, 13 and 19 are amended,
Claim 14 is cancelled, and
Claims 1-13 and 15-21 are pending.

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered.
Claim Rejections - 35 USC § 112(a)
Applicant asserts that the disclosure provided in paragraph [0042] is sufficient support for the amendment “wherein the machine-learnt regression model is configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces “ where the training of the regression model is disclosed in paragraph [0043] (see Remarks, p. 9 last paragraph – p. 10, 1st paragraph). This argument is not persuasive. According to MPEP 2161.01, sec. I, for computer-implemented functional claims, the specification should disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that 

Prior art
Applicant Asserts:
     van Dam does not teach or suggest at least the foregoing limitations of claim 1. van Dam merely discloses that the three-dimensional images of the torso may be aligned with a three-dimensional model to determine the position of each electrode on the three- dimensional model. (See van Dam, paragraphs [0010] and [0012].) However, van Dam is silent on a heart shadow and silent on whether the heart shadow may be related to the three- dimensional heart surfaces by a function. By contrast, claim 1 recites a machine-learnt regression model configured to perform a regression defined by a learnt function 
       Veistera fails to make up the deficiencies in van Dam and Gijsbers. Veistera merely discloses that the source images of Veistera model are sequences of x-ray images of the heart of a patient. (See Veistera, p. 18, Section 2 Methods, paragraph 2.) However, Veistera is silent on a heart shadow and silent on whether the heart shadow may be related to the three- dimensional heart surfaces by a function. It follows that Veistera is silent on a machine- learnt regression model configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces as recited by claim 1. 
Gijsbers, Revishvili, and Huang, taken alone or in combination, fail to make up the deficiencies in van Dam and Veistera and have not been cited as doing so. 


The Examiner respectfully disagrees. The combination of van Dam, Gijsbers, Veisterä and Revishvili discloses modeling a heart of the patient from two-dimensional x-ray images and the detected three-dimensional exterior surface of the patient, the modeling providing a three-dimensional heart mesh as a heart segmentation, wherein the three-dimensional heart mesh is formed based on the detected three-dimensional exterior surface of the patient and the two-dimensional x-ray (2 Methods, pars. 1-2 of Veisterä). Huang particularly shows machine learning is used to extract knowledge from sensor data and use computers for complex decision-making (i.e. decision rules are extracted automatically from data) in order to perform complex decision-making utilizing the speed and the robustness of the machines (pg. 1, 1.1 An Overview of Machine Learning, par. 1) which still reads on the amendment  “a machine-learnt regression model, wherein the machine-learnt regression model is configured to perform a regression defined by a 
Alternatively, machine learning is commonly used in an automated process. As is evidence by Huang, “because of the sheer amount and complexity of the information available, engineers and scientists now rely heavily on computers to… automate complex decision-making and problem-solving tasks.” Therefore as noted in MPEP 2144.04, II, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Alternatively, claims 1, 13 and 19 is now also based on van Dam, Gijsbers, Pei and Revishvili. Particularly, Pei discloses modeling providing a three-dimensional heart mesh as a heart segmentation, wherein the three-dimensional heart mesh is formed, by an image processor applying a nd par: The principle of the invention is that the invention rebuilds the three-dimensional body image from the X-ray film based on the regression forest (random forest), firstly, the regression model is trained by using the pair-wise three-dimensional body image and the corresponding two-dimensional X-ray film), based on the detected three-dimensional exterior surface of the patient and the two-dimensional x-ray images of the patient (Content of invention 4th par.: A method for reconstructing a three-dimensional volumetric image from a two-dimensional x-ray image includes training a regression model phase and an on-line reconstructing three-dimensional volumetric image phase; the training regression model phase training paired three-dimensional volumetric images with their corresponding two- And the regression forest model is obtained; and a two-dimensional X-ray image is input during the…reconstruction of the three-dimensional body image, and the regression forest model obtained through training regression model stage learning is used for prediction to obtain the corresponding three-dimensional body image…), wherein the machine-learnt regression model is configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces (Content of invention 4th par.: …in the training regression model stage, the body image and the corresponding two-dimensional X-ray image 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of obtaining electrical potential measurements using surface images to generate EP maps including x-ray images matching the 2D x-ray projection data with a 3D heart surface image to construct a 3D heart model and generate isopotential, isochronous heart maps, as taught by the van Dam, Gijsbers and Revishvili combination, to include the machine learning principles of Pei, in order to reconstruct 3D images without the disadvantages of high data requirement, complicated calculation and large time cost. Thus, the combination teaches a machine-learnt regression model configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces as recited by claims 1, 13 and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite “wherein the machine-learnt regression model is configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces”.  Applicant’s specification particularly par. [0042]-[0043] for which the machine learnt regression model is referenced does not provide enough  written description support. According to MPEP 2161.01, sec I, for computer-implemented functional claims, the specification should disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task. Paragraph [0042] describes the “regression is a learnt function relating the input to the output” where “the 3D model of the heart is regressed from the heart shadow or shadows and the 3D avatar.” While this disclosure confirms that a regression model is being implemented by machine learning, the algorithm for performing this 
Claims 13 and 19 and their dependents contain the same Lack of Written Description issues addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam et al. (US 2017/0071492 hereinafter “van Dam”) in view of Gijsbers et al. (Publication No. US 2015/0038862, hereinafter “Gijsbers”), Veisterä et al. (2001. “Reconstructing 3D Boundary Element Heart Models from 2D Biplane Fluoroscopy”, hereinafter “Veisterä”), Revishvili et al. (US 2012/0035459 Kernel Based Algorithms for Mining Huge Data Sets: Supervised, Semi-supervised, and Unsupervised Learning (Studies in Computational Intelligence)”. Springer-Verlag, Berlin, Heidelberg.
Regarding claims 1 and 13, van Dam discloses a method for electrophysiology (EP) mapping based on electrocardiogram (ECG) and imaging hardware (par. [0001]), the method comprising: 
van Dam discloses detecting a three-dimensional exterior surface of a patient from a sensor (Fig. 1, (10) and par. [0010]: The method also includes obtaining a three-dimensional image, such as a three-dimensional photograph, of…the subject…The three-dimensional image contains a three-dimensional representation of an outer surface…the subject., [0046]: In FIG. 1 the 3D image data is obtained from a 3D camera 10, here a Kinect camera). The system further includes an ECG input unit 2 for obtaining ECG data)); and
an ECG monitor (Fig. 1 ECG recorder); 
a red, green, blue, depth (RGBD) camera (Fig. 1 PKinect camera (10) and par. [0046]: In FIG. 1 the 3D image data is obtained from a 3D camera 10, here a Kinect camera. The system further includes an ECG input unit 2 for obtaining ECG data); 
an image processor (Fig. 1, processor (4)) configured to estimate a surface of a patient from the RGBD camera (Fig. 1, (10)),
a display configured to display the EP map (Fig. 1 Display (6)).

 modeling a heart of the patient from two-dimensional x-ray images and the detected three-dimensional exterior surface of the patient, the modeling providing a three-dimensional heart mesh as a heart segmentation, wherein the three-dimensional heart mesh is formed, by an image processor applying a machine-learnt regression model trained to extrapolate three- dimensional heart surfaces from three-dimensional exteriors and a heart shadow from two- dimensional projection images, based on the detected three-dimensional exterior surface of the patient and the two-dimensional x-ray images of the patient, wherein the machine-learnt regression model is configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces;
estimate a three-dimensional heart mesh, by a machine-learnt regressor trained to extrapolate three-dimensional heart surfaces from three-dimensional exteriors and a heart shadow from two-dimensional projection images, from the estimated surface of the patient and a heart shadow from one or more two-dimensional x-ray images of the patient;
measuring electric potential at electrode locations on the patient with ECG electrodes; 
generating an EP map, spatially distributed on the formed three-dimensional heart mesh, for at least a part of the heart from the detected three-dimensional exterior surface of the patient, the heart segmentation 
generate an EP map, spatially distributed on the estimated three-dimensional heart mesh, from measurements of the ECG monitor based on the surface of the patient.
However, Gijsbers, in the same field of endeavor: system for providing an electrical activity map, discloses an x-ray imager configured to provide x-ray images (Gijsbers, Fig. 1 , x-ray C-arm system (2) and par. [0018]); and
a heart shadow from one or more x-ray images output by the x-ray imager (Fig. 1, x-ray C-arm system (2) and par. [0006]). This provides the benefit of determining the electrical activity map at the cardiac structure with high accuracy, without necessarily needing, for instance, an imaging system that would apply a relatively high x-ray radiation dose to the living being ([Abstract]).
Further, Veisterä in the same field of endeavor: reconstructing 3D Boundary element heart models from 2D models discloses modeling a heart of the patient from two-dimensional x-ray images and a three-dimensional exterior surface, the modeling providing a three-dimensional heart mesh as a heart segmentation, wherein the three-dimensional heart mesh is formed based on the detected three-dimensional exterior surface and the two-dimensional x-ray (2 Methods, pars. 1-2: …model used in this work was built from MR images …The segmentation is based on free-form deformation of a geometric and topologic…model.  The model is matched to the edges present in the data volume. The source are sequences of X-ray images of the heart of a patient…3 Results, par. 3: Silhouette images can be generated from the 3D data…with virtual X-ray projections). This is for the purpose of improving construction accuracy of creating a 3D heart model from 2D x-ray projections (1 introduction, par. 3).
Further, Revishvili, in the same field of endeavor: non-invasive EP study of the heart, discloses measuring electric potential at electrode locations on the patient with ECG electrodes (Figs. 1 and 3 and pars. [0035]:  Based on a set of surface electrocardiograms for each discrete moment of the cardiocycle, values of the heart electric field potential at points of ECG-recording are determined and, by interpolation, a value of the electric field potential at each point of the chest surface is calculated, [0063]: … (1) a registration of from 80 to 240 unipolar ECG on the chest surface); and
generating an EP map, spatially distributed on the formed three-dimensional heart mesh, for at least a part of the heart from the detected three-dimensional exterior surface of the patient, the heart segmentation provided from the modeling, and the measured electric potentials at the electrode locations (Fig. 4 and par. [0067]:  …stage (3) includes constructing voxel models of the chest, heart …on CT or MRT data…stage (4) comprises constructing polygonal surfaces of the chest, heart …stage (5) includes an automatic determination of coordinates of registration electrodes on the chest surface ... At stage (6) a surface interpolation of values of surface mapping ECG-signals at each discrete moment and a construction of isopotential maps on the chest surface are performed… stage (7) includes a computational reconstruction of the heart electric field potential at internal points of the chest and on the heart epicardial surface...last stage, reconstructing epicardial electrograms (8) and constructing epicardial isopotential, isochronous maps …). This is for the purpose of carrying out an electrophysiological study of the heart (par. [0034]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of obtaining electrical potential measurements using surface images detected from a patient to generate EP maps as taught by van Dam to include the use of a x-ray images as taught by Gijsbers to match the 2D x-ray projection data with 3D heart surface image to construct a 3D heart model, as taught by Veisterä, and generate isopotential, isochronous heart maps, as taught by Revishvili, in order to determine the electrical activity map at the cardiac structure with high accuracy, without necessarily needing, for instance, an imaging system that would apply a relatively high x-ray radiation dose to the living being; improve construction accuracy of creating a 3D heart model from 2D x-ray projections; for carrying out an electrophysiological study of the heart
The combination discloses modeling a heart of the patient from two-dimensional x-ray images and the detected three-dimensional exterior surface of the patient, the modeling providing a three-dimensional heart  but does not disclose a machine-learnt regression model, wherein the machine-learnt regression model is configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces. However as is shown by Huang, machine learning is used to extract knowledge from sensor data and use computers for complex decision-making (i.e. decision rules are extracted automatically from data) in order to perform complex decision-making utilizing the speed and the robustness of the machines (pg. 1, 1.1 An Overview of Machine Learning, par. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of obtaining electrical potential measurements using surface images to generate EP maps including x-ray images matching the 2D x-ray projection data with a 3D heart surface image to construct a 3D heart model and generate isopotential, isochronous heart maps, as taught by the van Dam, Gijsbers, Veisterä and Revishvili combination, to include the machine learning principles of Huang, in order to perform complex decision-making utilizing the speed and the robustness of the machines. 
Alternatively, machine learning is commonly used in an automated process. As is evidence by Huang, “because of the sheer amount and complexity of the information available, engineers and scientists now rely MPEP 2144.04, II, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claim 2, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the all of the method of claim 1 except wherein detecting comprising detecting the three-dimensional surface as an exterior of the patient with an optical or depth camera as the sensor (van Dam, Fig. 1 3D camera (10) and pars. [0010], [0070]: the method…includes obtaining a three-dimensional image, such as a three-dimensional photograph, …of the subject including position information of the electrodes. The three-dimensional image contains a three-dimensional representation of an outer surface… of the subject [0065]: ... the system is further provided with a 3D camera. The 3D camera obtains a 3D image of the torso of a patient. The 3D image of the patient provides patient specific 3D data of the outer surface of the torso of the patient. The 3D image contains spatial information in three dimensions on the outer surface of the torso of the patient). 
	Regarding claim 3, the van Dam, Gijsbers, Revishvili and Huang combination discloses all of the method of claim 1 except wherein modeling comprises segmenting the heart in three dimensions from the x-ray data comprising one or more two-dimensional projection representations.

 (Fig. 2(b) and 2 Methods, par. 2:  The geometric model is built by first segmenting…the…volume…The model is matched to edges present in the data volume…The source images are sequences of X-ray images of the heart of a patient taken at two different orthogonal angles). This provides the benefit of creating a good 3D heart model approximation from two orthogonal projections with an easy to use software package (1 Introduction, par. 3-4). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include segmented x-ray projections as taught by Veisterä in modeling the heart including using the ECG system as taught by van Dam, Gijsbers, and Revishvili in order to provide easy to create a good 3D heart model approximation from two orthogonal projections with an easy to use software package.
 Regarding claim 4, the van Dam, Gijsbers, Revishvili and Huang combination discloses all of the method of claim 1 except, wherein modeling comprises forming a heart mask from the x-ray projection data with a deep machine-learnt neural network and forming a three-dimensional heart mesh for the heart from the heart mask and the detected three-dimensional surface with a machine-learnt regression model.
(Fig. 3 and 3 Results, par. 2: Silhouette images can be generated…with X-ray projections. These 2D images can then be used to generate 3D models...). This provides the benefit of the ability to display 3D points on the 2D projections of necessary information (2 Methods, par. 5). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method for EP mapping based on ECG, as taught by van Dam, Gijsbers, and Revishvili, a heart silhouette mask generated from x-ray projection data, as taught by Veisterä, in order to provide the benefit of the ability to display 3D points on the 2D projections of necessary information.
Regarding claim 5, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the method of claim 1, further comprising localizing the ECG electrodes on the detected three-dimensional exterior surface (van Dam, pars. [0010]: The method also includes obtaining a three-dimensional image, such as a three-dimensional photograph, of the torso of the subject including position information of the electrodes. The three-dimensional image contains a three-dimensional representation of an outer surface of the torso of the subject. The three-dimensional image also includes position information on the electrodes positioned on the outer surface of the torso…The position information of the electrodes may be formed or derived from the electrodes being visible in the three-dimensional image, [0044]:  The 3D camera is useful for quantitative localization of electrode positions), wherein there are 10 or fewer ECG electrodes (van Dam, par. [0077]:  The ECG based Cardiac Isochrones Positioning System (CIPS) …uses nine electrodes).
Regarding claim 6, the van Dam, Gijsbers, Veisterä and Revishvili combination discloses the method of claim 5 wherein localizing comprises localizing with an optical or depth camera used for the detecting (van Dam, see Fig. 4 and par. [0063]:  Localization of the ECG … i.e. the transfer from the heart surface to the electrode positions on the chest surface. With a 3D camera…the 3D reconstruction of an object is be created) and a machine-learnt network, where at least one of the ECG electrodes is placed on the patient at a non-standard location relative to 12-lead or 3-lead ECG (van Dam, par. [0082]: Three common electrode misplacements configurations were used to reconstruct the ECG signals at the standard positions).
	 Regarding claim 7, the van Dam, Gijsbers and Veisterä and Huang combination discloses the all of the method of claim 1 except wherein generating the EP map comprises estimating heart potentials from the measured electric potentials with a mapping function from the segmented heart to the three-dimensional surface
(Revishvili, pars. [0001]: …the invention is intended for reconstructing the dynamics of the heart electric field at internal points of the chest …as well as for performing an activation epicardial mapping, namely for obtaining epicardial isopotential and isochronous maps (myocardium activation patterns)…, [0023]: … mapping in the form of isopotential and isochronous maps were imposed on model scanned-schemes of heart compartments, [0035]: The present invention consists in reconstructing electrograms, …Based on a set of surface electrograms …values of the heart electric field potential at points of ECG-recording are determined, and a value of the electric field potential at each point of the chest surface is calculated by interpolation.  On data of any visualization methodology …boundaries of the chest surface, epicardial surface of the heart and large anatomical structures of the chest, as well as average values of specific electroconductivity of tissues of chest organs are determined). This provides the benefit of obtaining electrograms in a noninvasive way, without inserting special registration devices into heart chambers or pericardial cavity (par. [0034]). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method for EP mapping based on ECG, as taught by the van Dam, 
 	Regarding claim 8, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the method of claim 1 except wherein generating the EP map comprises reconstructing a body surface potential map from the measured electric potentials with a machine-learnt mapping and localized positions of the ECG electrodes, the body surface potential map having a greater density of potentials than the measured electric potentials. 
Revishvili discloses generating the EP map comprises reconstructing a body surface potential map from the measured electric potentials with a machine-learnt mapping and localized positions of the ECG electrodes, the body surface potential map having a greater density of potentials than the measured electric potentials (Fig. 6, step 6 and pars. [0004], [0012]: Analogues of the present invention are methods for reconstructing electrograms at internal points of the chest by computational way on data of synchronic registering a set of ECGs on the chest surface [0035]: … experimental registration requires an invasive access, by computational way on unipolar ECGs recorded at 80 and more points of the chest surface). 
 	Regarding claim 9, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the method of claim 1 wherein generating the EP map comprises solving for tissue properties of the heart and determining the EP map from a virtual heart model with the tissue properties (van Dam, par. [0056]: The first component, the cardiac current source model, is the equivalent double layer (EDL)… the EDL is referred to the localization at the endo- and epicardial surface of the myocardium. For any position (node) on the triangulated ventricular surface, the time course of the local source strength is taken to be proportional to the transmembrane potential (TMP) of the nearby myocytes …The second component accounts for the volume conductor effects, being: a) proximity and spatial orientation of the 9 ECG electrodes and b) the differences in conduction properties of the various tissues). 
Regarding claim 10, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the method of claim 1 further comprising performing a sensitivity analysis using the EP map and outputting a change in position for at least one of the ECG electrodes (van Dam, par. [0041]: …the electrodes were moved up and down in 10 mm increments. For each of these moved electrode positions, CIPS was used to localize the PVC origins. This change in PVC origin location as determined by CIPS was compared to the displacement of the ECG electrodes). 
Regarding claim 11, the van Dam and Gijsbers and Huang combination discloses all of the method of claim 1 except further comprising segmenting lungs of the patient from the two-dimensional x-ray images and the three dimensional exterior surface;
wherein generating the EP map comprises generating the EP map with an inverse mapping using the segmented lungs.
 segmenting lungs of the patient (Fig. 8B par. [0047] …constructing polygonal surfaces (triangulation grids) of the torso, heart (8A) and lungs (8B) based on voxel models) from the three-dimensional surface; 
wherein generating the EP map comprises generating the EP map with an inverse mapping using the segmented lungs (Figs. 11 and 12 and pars. [0013]:  These methods are based on solution of the inverse problem of electrocardiography… [0018]: … the inverse problem of electrocardiography is numerically solved by means of computational mathematics with using computer techniques, [0052], [0122]: The inverse problem of electrocardiography…, [0125]: External surfaces of the chest and heart and surfaces of lungs are approximately substituted by a boundary-element grid--a polygonal surface consisting) for the purpose of accounting for the electric potential in the anatomy of a real patient during modeling (par. [0137]).
Veisterä, discloses segmenting lungs of the patient from x-ray projection data and the three-dimensional surface (2 Methods, par. 2:  The geometric model is built by first segmenting…the…volume…The model is matched to edges present in the data volume…The source images are sequences of X-ray images of the heart of a patient…, 3 Results, par. 6: … the software is not limited to creating just heart models). This provides the benefit of the ability to display 3D points on the 2D projections of necessary information (2 Methods, par. 5)

Regarding claim 12, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the method of claim 1 wherein generating the EP map comprises generating the EP map for the epicardium, endocardium, and/or across the myocardium muscle (van Dam, pars. [0013]: A fastest route algorithm, in particular together with an equivalent double layer model, allows for so-called inverse functional imaging of electrical activity (activation, recovery) of a heart muscle, in particular of a complete image of a heart, as well as particular areas of interest both on the outside (epicardium) and inside (endocardium) of the heart or both, [0056]: The first component, the cardiac current source model, is the equivalent double layer (EDL). The EDL represents the currents generated by the cardiac tissue during activation and recovery, which is equivalent to the currents generated by all coupled myocardial cells as recorded at endo- and epicardial surfaces).
Regarding claim 15, the van Dam, Gijsbers, Veisterä and Huang combination discloses the system of claim 13 wherein the image processor is configured to estimate the heart mesh based on a machine-learnt neural network to generate the heart shadow and a machine-learnt regressor to estimate the heart mesh from the heart shadow and the estimated surface.
Revishvili the image processor is configured to estimate the heart mesh based on a machine-learnt neural network to generate the heart shadow and a machine-learnt regressor to estimate the heart mesh from the heart shadow and the estimated surface (Revishvili, Figs. 7-8B and 16A-16C and pars. [0046]-[0048], [0078]-[0083], [0139]: …realistic models of the heart isopotential maps of the exact electric potential (16A) calculated by an algorithm disclosed in the present invention for a piecewise-homogeneous model of the chest (16B) and of a reconstructed one by the same algorithm for a homogeneous model of the chest (16C)…On the basis of obtained voxel models, polygonal surfaces consisting of united planar triangles are automatically constructed) to provide the benefit of non-invasive reconstructing electrograms at internal points of the chest and on the heart (par. [0062]).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method for EP mapping based on ECG, as taught by the van Dam, Gijsbers and Veisterä, the estimation of polygonal surfaces consisting of united planar triangles of the torso and heart, as taught by Revishvili, in 
	Regarding claim 16, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the system of claim 13 wherein the image processor (van Dam, Fig. 1, processor (4)) is configured to generate the EP map from a reconstruction of a body surface potential map extrapolated from the measurements of the ECG monitor and a back projection of the body surface potential map to the heart mesh (van Dam pars. [0047], [0056]: The system includes a model input unit 2 for obtaining a three-dimensional, 3D, anatomical model of the torso of the subject. In FIG. 1 the 3D model data is obtained from a CT/MRI system 8. It will be appreciated that the 3D anatomical model may also be obtained from a database 11. The system further includes an image input unit 2 for obtaining a three-dimensional image of the torso of the subject. In FIG. 1 the 3D image data is obtained from a 3D camera 10, here a Kinect camera. The system further includes an ECG input unit 2 for obtaining ECG data.). 
	Regarding claim 17, the van Dam, Gijsbers, Veisterä, Revishvili and Huang combination discloses the system of claim 16 wherein the reconstruction is a function of electrode locations detected from an output of the RGBD camera (van Dam, par. [0063]). 
Regarding claim 18, the van Dam, Veisterä, Revishvili and Huang combination discloses all of the system of claim 13 wherein the image (van Dam, [0041], [0082]).  
The combination fails to disclose the x-ray imager comprises a two-dimensional x-ray system.
Gijsbers discloses the x-ray imager comprises a two-dimensional x-ray system (Gijsbers, par. [0015]: The surface electrodes positions determination unit is preferentially adapted to determine the three-dimensional positions of the surface electrodes from two or more provided two-dimensional projection images being preferentially two-dimensional x-ray projection images. It can be adapted to provide a model distribution of the surface electrodes, to adapt the model distribution to the provided projection images…) for the purpose of determining the positions of the plurality of surface electrodes from the adapted model distribution (par. [0015]).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine using a two-dimensional x-ray projection system as taught by Gijsbers with an image processor to determine ECG electrodes in a non-standard location as taught by van Dam, Veisterä and Revishvili, in order to determine the positions of the plurality of surface electrodes from the adapted model distribution.
Claims 1, 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam in view of Gijsbers, Pei et. al. (Publication No. CN107203988B, hereinafter “Pei”) and Revishvili.
Regarding claims 1 and 13, van Dam discloses a method for electrophysiology (EP) mapping based on electrocardiogram (ECG) and imaging hardware (par. [0001]), the method comprising: 
van Dam discloses detecting a three-dimensional exterior surface of a patient from a sensor (Fig. 1, (10) and par. [0010]: The method also includes obtaining a three-dimensional image, such as a three-dimensional photograph, of…the subject…The three-dimensional image contains a three-dimensional representation of an outer surface…the subject., [0046]: In FIG. 1 the 3D image data is obtained from a 3D camera 10, here a Kinect camera). The system further includes an ECG input unit 2 for obtaining ECG data)); and
an ECG monitor (Fig. 1 ECG recorder); 
a red, green, blue, depth (RGBD) camera (Fig. 1 PKinect camera (10) and par. [0046]: In FIG. 1 the 3D image data is obtained from a 3D camera 10, here a Kinect camera. The system further includes an ECG input unit 2 for obtaining ECG data); 
an image processor (Fig. 1, processor (4)) configured to estimate a surface of a patient from the RGBD camera (Fig. 1, (10)),
a display configured to display the EP map (Fig. 1 Display (6)).
van Dam fails to disclose an x-ray imager configured to provide x-ray images; 
 	modeling a heart of the patient from two-dimensional x-ray images and the detected three-dimensional exterior surface of the patient, the modeling providing a three-dimensional heart mesh as a heart segmentation, 
estimate a three-dimensional heart mesh, by a machine-learnt regressor trained to extrapolate three-dimensional heart surfaces from three-dimensional exteriors and a heart shadow from two-dimensional projection images, from the estimated surface of the patient and a heart shadow from one or more two-dimensional x-ray images of the patient;
measuring electric potential at electrode locations on the patient with ECG electrodes; 
generating an EP map, spatially distributed on the formed three-dimensional heart mesh, for at least a part of the heart from the detected three-dimensional exterior surface of the patient, the heart segmentation provided from the modeling, and the measured electric potentials at the electrode locations; and
generating an EP map, spatially distributed on the estimated three-dimensional heart mesh, from measurements of the ECG monitor based on the surface of the patient.
(Gijsbers, Fig. 1 , x-ray C-arm system (2) and par. [0018]); and
a heart shadow from one or more x-ray images output by the x-ray imager (Fig. 1, x-ray C-arm system (2) and par. [0006]). This provides the benefit of determining the electrical activity map at the cardiac structure with high accuracy, without necessarily needing, for instance, an imaging system that would apply a relatively high x-ray radiation dose to the living being ([Abstract]).
Further, Pei in the same field of endeavor: a method of reconstructing 3D image from 2D x-ray image discloses 
modeling a heart of the patient from two-dimensional x-ray images and the detected three-dimensional exterior surface of the patient (Content of invention 1st par: , …a method for reconstructing a three-dimensional volume image from a two-dimensional X-ray film and its application), the modeling providing a three-dimensional heart mesh as a heart segmentation, wherein the three-dimensional heart mesh is formed, by an image processor applying a machine-learnt regression model trained to extrapolate three- dimensional heart surfaces from three-dimensional exteriors and a heart shadow from two- dimensional projection images (Content of invention 2nd par: The principle of the invention is that the invention rebuilds the three-dimensional body image from the X-ray film based on the regression forest (random forest), firstly, the regression model is trained by using the pair-wise three-dimensional body image and the corresponding two-dimensional X-ray film), based on the detected three-dimensional exterior surface of the patient and the two-dimensional x-ray images of the patient (Content of invention 4th par.: A method for reconstructing a three-dimensional volumetric image from a two-dimensional x-ray image includes training a regression model phase and an on-line reconstructing three-dimensional volumetric image phase; the training regression model phase training paired three-dimensional volumetric images with their corresponding two- And the regression forest model is obtained; and a two-dimensional X-ray image is input during the…reconstruction of the three-dimensional body image, and the regression forest model obtained through training regression model stage learning is used for prediction to obtain the corresponding three-dimensional body image…), wherein the machine-learnt regression model is configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces (Content of invention 4th par.: …in the training regression model stage, the body image and the corresponding two-dimensional X-ray image pairs (V, C) are used as the training data set to construct the regression forest model); and
estimate a three-dimensional heart mesh, by a machine-learnt regressor trained to extrapolate three-dimensional heart surfaces from three-dimensional exteriors and a heart shadow from two-dimensional projection (Content of invention 4th par.: …in the training regression model stage, the body image and the corresponding two-dimensional X-ray image pairs (V, C) are used as the training data set to construct the regression forest model…) for the purpose of reconstructing 3D images without the disadvantages of high data requirement, complicated calculation and large time cost (Background technique, 2nd par.). 
Further, Revishvili, in the same field of endeavor: non-invasive EP study of the heart, discloses measuring electric potential at electrode locations on the patient with ECG electrodes (Figs. 1 and 3 and pars. [0035]:  Based on a set of surface electrocardiograms for each discrete moment of the cardiocycle, values of the heart electric field potential at points of ECG-recording are determined and, by interpolation, a value of the electric field potential at each point of the chest surface is calculated, [0063]: … (1) a registration of from 80 to 240 unipolar ECG on the chest surface); and
generating an EP map, spatially distributed on the formed three-dimensional heart mesh, for at least a part of the heart from the detected three-dimensional exterior surface of the patient, the heart segmentation provided from the modeling, and the measured electric potentials at the electrode locations (Fig. 4 and par. [0067]:  …stage (3) includes constructing voxel models of the chest, heart …on CT or MRT data…stage (4) comprises constructing polygonal surfaces of the chest, heart …stage (5) includes an automatic determination of coordinates of registration electrodes on the chest surface ... At stage (6) a surface interpolation of values of surface mapping ECG-signals at each discrete moment and a construction of isopotential maps on the chest surface are performed… stage (7) includes a computational reconstruction of the heart electric field potential at internal points of the chest and on the heart epicardial surface...last stage, reconstructing epicardial electrograms (8) and constructing epicardial isopotential, isochronous maps …). This is for the purpose of carrying out an electrophysiological study of the heart (par. [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of obtaining electrical potential measurements using surface images detected from a patient to generate EP maps as taught by van Dam to include the use of a x-ray images as taught by Gijsbers to match the 2D x-ray projection data with 3D heart surface image to construct a 3D heart model, as taught by Pie, and generate isopotential, isochronous heart maps, as taught by Revishvili, in order to determine the electrical activity map at the cardiac structure with high accuracy, without necessarily needing, for instance, an imaging system that would apply a relatively high x-ray radiation dose to the living being; to reconstruct 3D images without the disadvantages of high data requirement, complicated calculation and large time cost; to carry out an electrophysiological study of the heart.
Regarding claim 19, the van Dam and Gijsbers combination discloses a system for electrophysiology (EP) mapping, the system comprising: 
an image processor (van Dam, Fig. 1, processor (4)) configured to estimate a three-dimensional surface of a patient from an imager (van Dam, pars. [0047]-[0048]), estimate a three-dimensional heart mesh, by extrapolating three-dimensional heart surfaces from three-dimensional exteriors and a heart shadow from two-dimensional projection images, for a heart of the patient from the estimated three-dimensional surface (van Dam, Fig. 4) , and generate an EP map on the three-dimensional heart mesh from measurements of potential on a surface of the patient by electrodes of an ECG monitor, the EP map configured to be generated based on the surface (van Dam, par. [0056]); and 
a display configured to display the EP map (van Dam, Fig. 1, display (6)). 
The combination discloses an image processor configured to estimate a three-dimensional surface of a patient from an imager (van Dam, pars. [0047]-[0048]), estimate a three-dimensional heart mesh, by extrapolating three-dimensional heart surfaces from three-dimensional exteriors and a heart shadow from two-dimensional projection images, but does not disclose generate an EP map, spatially distributed on the estimated three-dimensional heart mesh, from measurements of electric potentials on the estimated three-dimensional exterior surface of the patient by electrodes of an ECG monitor, the heart segmentation provided from the modeling; and

However, Revishvili discloses generate an EP map, spatially distributed on the estimated three-dimensional heart mesh (Fig. 4 and par. [0067]:  …stage (3) includes constructing voxel models of the chest, heart …on CT or MRT data…stage (4) comprises constructing polygonal surfaces of the chest, heart …stage (5) includes an automatic determination of coordinates of registration electrodes on the chest surface ... At stage (6) a surface interpolation of values of surface mapping ECG-signals at each discrete moment and a construction of isopotential maps on the chest surface are performed… stage (7) includes a computational reconstruction of the heart electric field potential at internal points of the chest and on the heart epicardial surface...last stage, reconstructing epicardial electrograms (8) and constructing epicardial isopotential, isochronous maps …), from measurements of electric potentials on the estimated three-dimensional exterior surface of the patient by electrodes of an ECG monitor, the heart segmentation provided from the modeling (Figs. 1 and 3 and pars. [0035]:  Based on a set of surface electrocardiograms for each discrete moment of the cardiocycle, values of the heart electric field potential at points of ECG-recording are determined and, by interpolation, a value of the electric field potential at each point of the chest surface is calculated, [0063]: … (1) a registration of from 80 to 240 unipolar ECG on the chest surface). This is for the purpose of carrying out an electrophysiological study of the heart (par. [0034]).
Further, Pei discloses the machine-learnt regression model is configured to perform a regression defined by a learnt function relating the three-dimensional exteriors and the heart shadow to the three-dimensional heart surfaces (Content of invention 4th par.: …in the training regression model stage, the body image and the corresponding two-dimensional X-ray image pairs (V, C) are used as the training data set to construct the regression forest model) for the purpose of reconstructing 3D images without the disadvantages of high data requirement, complicated calculation and large time cost (Background technique, 2nd par.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of obtaining electrical potential measurements using surface images to generate EP maps including constructing a 3D heart model, as taught by van Dam, to generate isopotential, isochronous heart maps, as taught by Revishvili and to include 2D x-ray projection data with 3D heart surface image to construct a 3D heart model using machine learnt regression, as taught by Pie, in order to carry out an electrophysiological study of the heart; to reconstruct 3D images without the disadvantages of high data requirement, complicated calculation and large time cost. 	
Regarding claim 20, the van Dam, Pei and Revishvili combination discloses the system of claim 19 wherein the image processor is configured (van Dam, par. [0056]). 
The combination does not expressly disclose generate the heart shadow from a two-dimensional projection output by an x-ray scanner.
Gijsbers discloses a two-dimensional projection output by an x-ray scanner (Fig. 1, x-ray C-arm system (2) and pars. [Abstract], [0006]). This is for the purpose of determining the electrical activity map at the cardiac structure with high accuracy (par. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include x-ray projections as taught by Gijsbers in the heart model using ECG system as taught by van Dam, Pei and Revishvili combination discloses in order to determine the electrical activity map at the cardiac structure with high accuracy.
	Regarding claim 21, the van Dam, Gijsbers, Pei and Revishvili combination discloses the system of claim 20 wherein the reconstruction is a function of electrode locations detected from an output of the imager (van Dam, par. [0063]: Localization of the ECG electrodes is important to reduce modeling errors, i.e. the transfer from the heart surface to the electrode positions on the chest surface.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        /UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792